Citation Nr: 0511046	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  95-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed in service as schizophrenia, latent type.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 





INTRODUCTION

The veteran served on active duty from January 1973 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1994 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that no new and 
material evidence had been submitted to reopen a previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder.  In August 1998, the Board 
ordered further evidentiary development, and in a November 
2002 decision, determined that new and material evidence had 
been submitted to permit a reopening of the claim.  The 
Board, however, determined that further evidentiary 
development was needed before the reopened claim could be 
adjudicated on its merits, and therefore, in August 2003, 
remanded the reopened claim for such development.  The claim 
is again before the Board for appellate consideration.


FINDING OF FACT

The veteran's current psychiatric disorder was not incurred 
in, or aggravated by, active duty.  Nor is there persuasive 
medical evidence of manifestation of an acquired psychiatric 
disorder to a compensable degree within one year after 
discharge.   


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(b), 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Acquired Psychiatric Disorder

The veteran's service medical records indicate that, while 
the veteran reported having, or having had, trouble sleeping 
and depression, as documented in an October 1972 enlistment 
medical history report, clinical evaluation was normal for 
psychiatric problems upon enlistment, as documented in the 
October 1972 medical examination report.  (There is no 
evidence of another examination performed in or around 
entrance into service, in January 1973.)  During active 
service, in June 1973, the veteran reported bouts of 
depression, sleep disturbance, depression, and decreased 
appetite.  In July 1973, the veteran underwent a psychiatric 
evaluation to determine fitness for further active duty.  The 
veteran was diagnosed with schizophrenia, latent type, 
chronic, and this disorder reportedly disqualified from 
further duty.  On this basis, the veteran was discharged from 
service in September 1973.  While it was determined that the 
veteran had "significant emotional difficulties" before 
service and that the psychiatric illness pre-existed active 
duty, the Air Force Physical Evaluation Board (PEB) concluded 
that the disorder underwent no aggravation beyond a normal 
progress of the disorder during service.           

As for the post-service record, the record does not include 
evidence of treatment for psychiatric problems after service 
until the 1990s, when the veteran was diagnosed with, and 
treated for, depression and alcohol abuse.  An August 1996 VA 
compensation and pension psychiatric (C&P) examination 
resulted in a diagnosis of schizotypal personality disorder; 
a February 1999 C&P examination resulted in diagnoses of 
depression, not otherwise specified, mild; and moderate and 
chronic mixed personality disorder (passive, dependent 
personality; inadequate personality; schizotypal 
personality).    

Given the above, service connection could be warranted in 
this case with evidence of a relationship between the 
psychiatric abnormality noted in service and currently 
diagnosed acquired psychiatric disorder, such as depression 
(as opposed to a personality disorder).  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  

Or, in the alternative, service connection could be warranted 
with persuasive evidence that a pre-existing psychiatric 
illness underwent aggravation beyond a normal progress of the 
condition during service, notwithstanding a determination to 
the contrary as made by the PEB in 1973.  See id., 
38 U.S.C.A. § 1111 (West 2002).  Every veteran is deemed to 
be in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).  
However, where there is "clear and unmistakable" evidence 
that an injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether 
the disease or injury was aggravated during service.  Id.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are insufficient to be considered 
"aggravation in service" unless the underlying condition 
itself, as contrasted with symptoms, has worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, the VA Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that 
there is a pre-existing disease or disorder and that it was 
not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

The record in this case does not present evidence of a direct 
causal nexus between in-service diagnosis of schizophrenia 
and active duty.  The record plainly does not support a 
finding that the veteran entered service with absolutely no 
psychiatric problems, but first acquired it as a result of 
some injury or incident in service.  

The record does, however, address the issue of possible 
aggravation of pre-existing psychiatric illness during 
service.  On the issue of aggravation, first, the Board 
concedes that the presumption of soundness does attach here 
because no pre-existing psychiatric illness was documented in 
an entrance medical examination report.  Thus, the 
appropriate inquiry is whether the latent schizophrenia 
diagnosed in service was in fact pre-existing, and if so, 
whether it became aggravated beyond a normal progression of 
the disorder during active duty.  The VA bears the burden of 
showing a pre-existing disorder and lack of aggravation 
during service by clear and unmistakable evidence.  

The record amply supports a finding of pre-existing 
psychiatric illness, although it apparently was not diagnosed 
as latent schizophrenia until after commencing active duty.  
First, the veteran himself maintains that service aggravated 
his psychiatric illness, in effect, conceding that he had 
some psychiatric problem before entering service.  See 
February 1994 statement; VA Form 9.  Indeed, as noted 
earlier, he himself reported having, or having had, sleep 
disturbance and depression in the enlistment medical history 
report, and, as documented in a July 1973 psychiatric 
evaluation report, reported pre-existing emotional and social 
difficulties and said that he was a "head banger" as a 
child.  More importantly, however, there is ample medical 
evidence that the veteran had a pre-existing, albeit 
undiagnosed, psychiatric problem.  The August 1973 Medical 
Board Report states that the veteran was predisposed toward 
such disorder by "long standing internal turmoil and poor 
interpersonal relationships, as well as a borderline 
adjustment to life."  The July 1973 psychiatric evaluation 
report further provides that the veteran "has had 
significant emotional difficulties prior to his enlistment."  
Also, the in-service diagnosis itself - latent type 
schizophrenia - strongly suggests that the problem pre-
existed service.  Further, Colonel Borders, President, PEB, 
said in August 1973 that the veteran's illness pre-existed 
service.  Even post-service, in an August 1996 examination 
report, a C&P examiner concurred with Col. Borders' opinion 
as to the pre-existing nature of the disorder.  And, in a 
November 2004 report, a C&P examiner who had reviewed the 
veteran's medical history opined that the veteran appears to 
have "exhibited symptoms of his mental health condition 
before military service."  All of this evidence, taken 
together, clearly and unmistakably favors a conclusion that 
the veteran had a pre-existing psychiatric problem.  There is 
no evidence to contradict or otherwise question the validity 
of this conclusion.  

Having found clear and unmistakable evidence of a pre-
existing psychiatric condition, the next inquiry is whether 
there is clear and unmistakable evidence of no aggravation 
thereof during service.  The Board acknowledges that Dr. 
Lowrance, who conducted a psychiatric evaluation of the 
veteran in July 1973, suggested that aggravation might be a 
possibility, as he said: "EPTS [existed prior to service] 
service aggravated."  

The Board has carefully evaluated the service medical 
records, and finds that they do not support a finding that 
aggravation beyond a normal progression took place with 
respect to the veteran's psychiatric illness diagnosed in 
1973.  First, while Dr. Lowrance acknowledged in July 1973 
that aggravation might have taken place, he himself 
recommended the veteran for Medical Board review, suggesting 
that his determination might warrant further review.  
Subsequently, in August 1973, the PEB concluded that no 
aggravation beyond normal progression took place.  The PEB, 
citing then-available psychiatric studies, stated that 
schizophrenia is a "special type of maladjustment" that is 
"progressive" and therefore "looked on with apprehension," 
and that it is increasingly recognized as episodic or 
cyclical in nature.  It further said: "Accepted medical 
principles indicate that [the veteran's] condition underwent 
normal and natural progression and was probably at relatively 
low level at the actual time of his initial enlistment 
evaluation.  [The veteran] was subject to the same military 
stresses as his peers."  A C&P examiner appears to have 
concurred with PEB's conclusion, as he said in August 1996 
that, in light of the PEB's findings, he could not conclude 
that aggravation "at least as likely as not" had occurred.                 

Also, in July 1998, Dr. Tregubov, who apparently is 
affiliated with The American Legion (the doctor's statement 
is written on The American Legion letterhead), noted that the 
veteran was "discharged from the Air Force with a 30 percent 
disability," and said that further evaluation is warranted 
as it is "quite possible" that schizophrenia was aggravated 
during service.  First, the Board finds that the veteran's 
"30 percent disability" at the time of discharge as noted 
by Dr. Tregubov would not, without more, conclusively, or 
even "at least as likely as not," be enough to conclude 
that aggravation did in fact take place.  Indeed, as stated 
by PEB, schizophrenia is a "progressive" disorder, 
"episodic" in nature, and the fact that the veteran was 
treated for, and diagnosed with, latent schizophrenia within 
a relatively short period of time in service (the veteran 
complained of psychiatric symptoms in June 1973; he was 
diagnosed with schizophrenia the following month; there is no 
evidence of treatment from January to May 1973) seems to be 
consistent with the "progressive" and "episodic" nature of 
the disorder, and could plausibly explain why the veteran 
might have entered service with no diagnosis but was 
discharged after only about eight months with a purported 
"30 percent disability."  In addition, while not 
conclusive, further buttressing the conclusion that the 
purported "30 percent disability" at discharge does not 
necessarily indicate aggravation is that the post-service 
record is silent as to any psychiatric treatment for some two 
decades, as the post-service psychiatric treatment records 
are all dated in the 1990s.  Moreover, as recently as in 
February 1999, after the issuance of Dr. Tregubov's 
statement, a C&P examiner specifically stated that he could 
not opine as to whether aggravation had occurred and to what 
extent, as the veteran had not been treated recently and his 
condition is in remission.  This evidence, together with lack 
of evidence of psychiatric treatment for decades after 
service, suggests not only the cyclical and episodic nature 
of the condition, but also markedly erodes the validity of 
the argument that there was in fact aggravation as a result 
of a relatively brief period of active duty where the veteran 
reportedly was not exposed to unusual military stressors.

Finally, the Board acknowledges that, in November 2004, 
another C&P examiner stated that the psychiatric symptoms 
were "exacerbated" during service.  This statement, on its 
face, appears to favor the veteran's position somewhat.  
However, upon careful consideration of this evidence in the 
context of the whole record, the Board finds that it is not 
persuasive on the issue of aggravation.  First, this C&P 
examiner made this statement based only on a review of the 
veteran's medical history and not on an evaluation of the 
veteran himself, as the veteran failed to present himself for 
the examination.  Second, she herself states that it is not 
possible to opine on the extent to which service might have 
contributed to the progression and severity of the disorder 
given that the veteran, by virtue of the nature of the 
disorder, would likely be a poor historian of his own 
condition and because she has not had the opportunity to 
evaluate the veteran or conduct diagnostic testing.  Under 
the circumstances, the Board cannot simply ignore the context 
within which the November 2004 C&P report was made, and 
conclude that aggravation took place merely because the word 
"exacerbated" was used.  Third, with respect to 
aggravation, as noted earlier, the law clearly distinguishes 
temporary (or episodic or cyclical) symptomatology from 
actual chronic worsening of the underlying disease process.  
Here, the C&P examiner herself states that the "symptoms" 
became exacerbated in service; she does not, and in fact 
admits that she cannot, render a valid opinion as to whether 
the disorder itself became aggravated, and if so, to what 
extent (i.e., whether it was beyond the natural progress of 
the disease), without evaluating the veteran.    

In light of all of the foregoing, and having considered all 
evidence of record, the Board finds that the record clearly 
and unmistakably demonstrates a finding that no aggravation 
beyond a natural and normal progression of the disorder took 
place during active duty.  Nonetheless, in the alternative, 
presumptive service connection may be warranted where the 
evidence shows diagnosis of a psychiatric disorder and 
manifestation thereof to a degree of 10 percent within one 
year after discharge from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2004).  Here, the evidence presents a diagnosis in 
service, but no clear and persuasive evidence that it was 
manifested to a compensable degree within one year of 
discharge.  While it is noted that Dr. Tregubov reports that 
the veteran had a "30 percent disability" at discharge, 
there is no evidence that he himself evaluated the veteran 
then, or after discharge.  Moreover, he does not explain how 
he arrived at "30 percent", where the Medical Board (see 
August 1973 report) specifically stated that that 
schizophrenia, while chronic, had been "resolved to 
moderate."           

Because the preponderance of the evidence is against the 
claim, the Board does not apply the benefit-of-reasonable 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in a June 2002 
letter, the RO explained the elements of a service connection 
claim; that the RO would assist him further by obtaining 
other records, such as medical records, if the veteran 
provides sufficient information about these records to enable 
it to do so; and that an appropriate VA medical examination 
would be provided if warranted.  It specifically explained 
that evidence must show some relevant incident in service; a 
current diagnosis, or a diagnosis within one year for the 
purposes of presumptive service connection; as well as a 
relationship between the current diagnosis and active 
service.  In January 2004, VA's Appeal Management Center sent 
the veteran another letter advising him what evidence and 
information are of record; the veteran's and VA's respective 
responsibilities in claim development; and that additional 
evidence is needed to substantiate the claim.  Importantly, 
the letter specified what types of evidence are needed 
(namely additional psychiatric treatment records); offered VA 
assistance in obtaining such items; and advised him that the 
ultimate responsibility for claim substantiation lies with 
him.  Thus, with these two letters, the veteran received 
ample notice of what the evidence must show to prevail on a 
service connection claim; what evidence is needed and what is 
missing, and what he and VA are responsible for in claim 
development.    

As for the fourth element, the Board acknowledges that the RO 
did not explicitly and literally ask the veteran to send any 
evidence in his possession pertinent to the claim.  This 
failure was rectified with the issuance of the August 2002 
Supplemental Statement of the Case (SSOC), which set forth 
the text of 38 C.F.R. § 3.159, including the provision that 
the veteran may submit any evidence in his possession 
pertinent to the claim.  Clearly, the veteran and his 
representative understood that the issuance of a Statement of 
the Case (SOC) and subsequent SSOCs (issued between September 
1996 and February 2005), as well as the Board's remand order, 
means that the determination remains unfavorable, or at 
least, that the record to date, without more, would not 
support service connection.  Thus, they were on notice that 
further action in the form of submittal of additional 
relevant evidence or information is required to result in a 
favorable determination.  No new evidence was submitted after 
the issuance of the most recent SSOC, although the accredited 
representative submitted additional argument, and there was 
no request for further assistance.  Under the circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need for further substantiation with relevant 
evidence in his possession.  See VAOPGCPREC 1-2004, 69 Fed. 
Reg. 25,174 (May 5, 2004) (holding that the Court's statement 
in Pelegrini, to the effect that 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) require inclusion of the fourth 
element in the VCAA notice is obiter dictum and not binding 
on VA).

It also is noted that full VCAA notice arguably was achieved 
through a combination of letters and SSOCs, after the 
issuance of the rating decision from which this appeal 
arises.  The law basically requires that a valid VCAA notice 
include the key elements outlined above; it does not mandate 
a single letter that accomplishes the requisite notice.  
Here, the Board has determined that the key elements of a 
valid VCAA notice have been communicated to the veteran, and 
any technical failure to send a single, complete notice to 
him, was, at most, harmless error.  See, e.g., 38 C.F.R. § 
20.1102 (2004).  Moreover, the rating decision from which 
this appeal arises was issued years before the enactment of 
VCAA; as such, no such notice was required at the time of the 
RO's unfavorable rating decision.  After enactment of the 
law, during the appeal period, appropriate notice was given.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the Section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
This was provided in this instance.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's service medical and personnel records, 
private and VA medical records, and the veteran's written 
statements.  The veteran was given an opportunity to testify 
personally before the Board, but did not exercise his right 
to do so.  (A hearing before a traveling member of the Board 
was scheduled to be held at the RO in 1997; the veteran 
received advance notice thereof, but failed to report.)  The 
veteran was afforded two C&P examinations, performed in 1996 
and 1999; a third was scheduled to be held in November 2004 
specifically to determine whether aggravation had occurred, 
and if so, to what extent, but he reportedly failed to 
appear.  (It is noted that neither the veteran nor his 
representative has stated that notice of examination 
scheduling was not received; as such, the Board presumes 
proper notice was given, consistent with Mindenhall v. Brown, 
7 Vet. App. 271 (1994).)  Again, the veteran had ample notice 
of what VCAA requires and the elements of service connection, 
but did not submit more information or evidence after the 
most recent SSOC was issued, or ask the RO for further 
assistance.  The Board finds it reasonable to interpret his 
inaction to mean that he is satisfied with the development in 
his claim.  Thus, further development is unlikely to add more 
relevant evidence or information.      


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed in service as schizophrenia, latent type, is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


